Exhibit 10.1

SIXTH AMENDMENT TO LEASE

SIXTH AMENDMENT TO LEASE dated as of this 28th day of October, 2009 by and
between MORTIMER B. ZUCKERMAN AND EDWARD H. LINDE, AS TRUSTEES OF TRACER LANE
TRUST II, under Declaration of Trust dated May 30, 2000 recorded with the
Middlesex South District Registry of Deeds in Book 31451, Page 498, but not
individually (“Landlord”) and UNICA CORPORATION, a Delaware corporation (as
successor by merger to Unica Corporation, a Massachusetts corporation,
“Tenant”).

RECITALS

By Lease dated December 20, 2002 (the “Original Lease”), Landlord did lease to
Tenant and Tenant did hire and lease from Landlord certain premises containing
26,460 square feet of rentable floor area (referred to in the Original Lease as
the “Rentable Floor Area of the Premises” and hereinafter sometimes referred to
as the “Rentable Floor Area of the Initial Premises”) on the second (2nd) floor
of the building (the “Building”) known as and numbered 170 Tracer Lane, Waltham,
Massachusetts (referred to in the Original Lease as the “Premises” and
hereinafter sometimes referred to as the “Initial Premises”).

By letter dated December 20, 2002 (the “December 2002 Letter”), Landlord and
Tenant agreed upon signage rights to be provided to Tenant under certain
circumstances.

By First Amendment to Lease dated December 23, 2003 (the “First Amendment”),
Landlord and Tenant increased the size of the Premises by adding thereto 13,734
square feet of rentable floor area (the “Rentable Floor Area of the First
Additional Premises”) located on the first (1st) floor of the Building, which
space is shown as Exhibit A attached to such First Amendment (the “First
Additional Premises”).

By Second Amendment to Lease dated October 14, 2004 (the “Second Amendment”),
Landlord and Tenant increased the size of the Premises by adding thereto 4,679
square feet of rentable floor area (the “Rentable Floor Area of the Second
Additional Premises”) located on the first (1st) floor of the Building, which
space is shown as Exhibit A attached to such Second Amendment.

By Third Amendment to Lease dated December 30, 2004 (the “Third Amendment”),
Landlord and Tenant (i) extended the Term of the Lease for one (1) year upon the
terms set forth in such Third Amendment and (ii) increased the size of the
Premises by adding thereto 26,570 square feet of rentable floor area (the
“Rentable Floor Area of the Third Additional Premises”) located on the third
(3rd) floor of the Building, which space is shown as Exhibit A attached to such
Third Amendment.

By Fourth Amendment to Lease dated February 12, 2007 (the “Fourth Amendment”),
Landlord and Tenant increased the size of the Premises by adding thereto 1,815
square feet of rentable floor area (the “Rentable Floor Area of the Fourth
Additional Premises”) located on the first (1st) floor of the Building, which
space is shown on Exhibit A attached to such Fourth Amendment.

By Fifth Amendment to Lease dated October 2, 2008 (the “Fifth Amendment”),
Landlord and Tenant extended the Term of the Lease for one (1) year upon the
terms set forth in such Fifth Amendment.

Landlord and Tenant have agreed to extend the Term of the Lease for one
(1) period of five (5) years upon all of the same terms and conditions set forth
in the Lease except as set forth in this Sixth Amendment to Lease (the “Sixth
Amendment”).

Landlord and Tenant are entering into this instrument to set forth said
extension of the Term of the Lease and to amend the Lease.

NOW THEREFORE, in consideration of One Dollar ($1.00) and other good and
valuable consideration in hand this date paid by each of the parties to the
other, the receipt and sufficiency of which are hereby severally acknowledged,
and in further consideration of the mutual promises herein contained, Landlord
and Tenant hereby agree to and with each other as follows:



1.   The Term of the Lease, which but for this Sixth Amendment is scheduled to
expire on April 30, 2010, is hereby extended for one (1) period of five
(5) years commencing on May 1, 2010 and expiring on April 30, 2015 (the “Third
Extended Term”), unless sooner terminated in accordance with the provisions of
the Lease, upon all the same terms and conditions contained in the Lease as
herein amended.



2.   (A) On the conditions (which conditions Landlord may waive by written
notice to Tenant) that at the time of exercise of the option to extend and at
the commencement date of the extension option period (i) there exists no Event
of Default (defined in Section 7.1 of the Lease), (ii) the Lease is still in
full force and effect and (iii) Tenant has neither assigned the Lease nor sublet
the Premises (except for an assignment or subletting permitted without
Landlord’s consent under Section 5.6.1 of the Lease and except for other
subleases of not more than 8,000 square feet of rentable floor area in the
aggregate under all such subleases), Tenant shall have the right to extend the
Term hereof upon all the same terms, conditions, covenants and agreements herein
contained (except for the Annual Fixed Rent which shall be adjusted during the
option period as herein below set forth) for one (1) period of three (3) years
as hereinafter set forth. The option period is sometimes herein referred to as
the “Fourth Extended Term.” Notwithstanding any implication to the contrary
Landlord has no obligation to make any additional payment to Tenant in respect
of any construction allowance or the like or to perform any work to the Premises
as a result of the exercise by Tenant of any such option.

(B) If Tenant desires to exercise the option to extend the Term, then Tenant
shall give notice (the “Exercise Notice”) to Landlord, not earlier than eighteen
(18) months nor later than fifteen (15) months prior to the expiration of the
Third Extended Term exercising such option to extend. Promptly after Landlord’s
receipt of the Exercise Notice Landlord shall provide Landlord’s quotation of a
proposed Annual Fixed Rent which shall represent a rate that Landlord believes
is equal to the fair market rent for the entire Premises for the Fourth Extended
Term (“Landlord’s Rent Quotation”). If at the expiration of thirty (30) days
after the date when Landlord provides such quotation to Tenant (the “Negotiation
Period”), Landlord and Tenant have not reached agreement on a determination of
an Annual Fixed Rent for the Fourth Extended Term and executed a written
instrument memorializing the extension of the Term of the Lease pursuant to such
agreement on the Annual Fixed Rent for the Fourth Extended Term, then Tenant
shall have the right, for ten (10) days after the expiration of the Negotiation
Period, to either (i) make a request to Landlord for a broker determination (the
“Broker Determination”) of the Prevailing Market Rent for the entire Premises
for the Fourth Extended Term, which Broker Determination shall be made in the
manner set forth in Exhibit A attached hereto, or (ii) revoke its Exercise
Notice.

If Landlord and Tenant shall have reached agreement during the Negotiation
Period, then the Annual Fixed Rent for the Fourth Extended Term shall be as
agreed upon by Landlord and Tenant. If Tenant timely shall have requested the
Broker Determination, then the Annual Fixed Rent for the Fourth Extended Term
shall be the Prevailing Market Rent as determined by the Broker Determination.
If Tenant timely revokes its Exercise Notice, the Lease shall expire as of the
expiration date of the Third Extended Term. If Tenant does not timely request
the Broker Determination, then Tenant shall be deemed to have revoked its
Exercise Notice.

(C) Upon either (i) the agreement of Landlord and Tenant during the Negotiation
Period on an Annual Fixed Rent for the Fourth Extended Term or (ii) the timely
request by Tenant for a Broker Determination, the Lease and the Lease Term
thereof shall be extended, for the Fourth Extended Term, without the necessity
for the execution of any additional documents, except that Landlord and Tenant
agree to enter into an instrument in writing setting forth the Annual Fixed Rent
for the Fourth Extended Term but the failure to so enter into such a written
instrument shall not negate the exercise of the option to extend.
Notwithstanding anything herein contained to the contrary, in no event shall the
Lease Term hereof be extended for more than three (3) years after the expiration
of the Third Extended Term.



3.   (A) Annual Fixed Rent for the Premises for the period prior to September 1,
2009 shall continue to be payable as set forth in the Lease as amended.

(B) Effective as of September 1, 2009 and continuing through the expiration of
the Third Extended Term, Annual Fixed Rent shall be payable by Tenant as
follows:

                  Time Period   Rate PSF   Annual Rate
9/1/09 – 4/30/11
  $ 24.00     $ 1,758,192.00  
5/1/11 – 4/30/12
  $ 24.75     $ 1,813,135.50  
5/1/12 – 4/30/13
  $ 25.50     $ 1,868,079.00  
5/1/13 – 4/30/14
  $ 26.25     $ 1,923,022.50  
5/1/14 – 4/30/15
  $ 27.00     $ 1,977,966.00  

(C) Annual Fixed Rent for the extension option period shall be payable as
determined in accordance with Section 2 of this Sixth Amendment.



4.   (A)    For purposes of calculating Tenant’s payments for operating expenses
pursuant to Section 2.6 of the Lease for that portion of the Lease Term prior to
September 1, 2009, the definition of “Base Operating Expenses” contained in
Section 2.6 of the Lease shall be unchanged. For that portion of the Lease Term
on and after September 1, 2009, for such purposes, the definition of “Base
Operating Expenses” shall be deleted in its entirety and substituted with the
following:

“Base Operating Expenses” means Landlord’s Operating Expenses (as hereinafter
defined in Section 2.6) for calendar year 2010, being the period from January 1,
2010 through December 31, 2010.

(B) For purposes of calculating Tenant’s payments for real estate taxes pursuant
to Section 2.7 of the Lease, for that portion of the Lease Term prior to
September 1, 2009 the definition of “Base Taxes” contained in Section 2.7 of the
Lease shall be unchanged. For that portion of the Lease Term on and after
September 1, 2009, for such purposes, the definition of “Base Taxes” shall be
deleted in its entirety and substituted with the following:

“Base Taxes” means Landlord’s Tax Expenses (as hereinabove defined in
Section 2.7) for fiscal tax year 2011 (being the period from July 1, 2010 and
through June 30, 2011).



5.   (A) Tenant shall accept the Premises during the Third Extended Term in
their as-is condition without any obligation on Landlord’s part to perform any
additions, alterations, improvements, demolition or other work therein or
pertaining thereto, except as expressly provided in this Section 5.

(B) It is understood and agreed that Landlord shall be performing certain work
in the Premises as set forth on Exhibit B attached hereto (the “Landlord’s
Work”). The items of Landlord’s Work delineated on Exhibit B as being part of
the turnkey scope (“Turnkey Work”) shall be at Landlord’s sole cost and expense
and the items of Landlord’s Work delineated as not included in the turnkey scope
or any changes to Exhibit B requested by Tenant shall be paid for by Tenant.
Landlord shall use reasonable speed and diligence to perform the Landlord’s
Work; provided, however, that Landlord shall not be liable to Tenant for the
failure to complete the Landlord’s Work by any given date so long as Landlord
has used reasonable speed and diligence as aforesaid. In addition, it is
acknowledged and agreed that Landlord will be performing the Landlord’s Work in
the Premises while Tenant is in occupancy thereof, and accordingly Landlord and
Tenant agree to cooperate with each other in good faith to insure that the
Landlord’s Work can be undertaken in an efficient and cost-effective manner and
so as to minimize any unreasonable interference with Tenant’s business
operations in the Premises (consistent with the nature of the work being
performed).

(C) Landlord shall provide to Tenant a special allowance in the amount
$183,145.00 (the “Tenant Allowance”). The Tenant Allowance shall be used and
applied by Landlord solely on account of the cost of (i) any items of Landlord’s
Work delineated on Exhibit B as not being included within the Turnkey Work,
(ii) any changes to Exhibit B requested by Tenant during the performance of the
Landlord’s Work and (iii) any subsequent tenant improvements to be performed by
Landlord as requested by Tenant prior to August 31, 2011 and reviewed and
approved by Landlord in accordance with the terms and provisions of the Lease
(the items described in the foregoing clauses (i), (ii) and (iii) being
hereinafter referred to collectively as “Additional Work”). In no event shall
Landlord’s obligations to pay or reimburse Tenant for any of the costs of
Additional Work exceed the total Tenant Allowance. Notwithstanding the
foregoing, Landlord shall be under no obligation to apply any portion of the
Tenant Allowance for any purposes other than as provided in this Section 5. In
addition, in the event that (x) Tenant is in default under the Lease or
(y) there are any liens which are not bonded to the reasonable satisfaction of
Landlord against Tenant’s interest in the Lease or against the Building or the
Site arising out of any work performed by Tenant or any litigation in which
Tenant is a party or (z) Tenant shall have not requested prior to August 31,
2011 that a particular item of Additional Work be performed, then, from and
after the date of such event (“Event”), Landlord shall have no further
obligation to fund any portion of the Tenant Allowance and Tenant shall be
obligated to pay, as Additional Rent, all costs of the Additional Work in excess
of that portion of the Tenant Allowance funded by Landlord through the date of
the Event. Further, the Tenant Allowance shall only be applied towards the cost
of leasehold improvements and in no event shall Landlord be required to make
application of any portion of the Tenant Allowance towards Tenant’s personal
property, trade fixtures or moving expenses or on account of any supervisory
fees, overhead, management fees or other payments to Tenant, or any partner or
affiliate of Tenant. In the event that the costs of the Additional Work are less
than the Tenant Allowance, Tenant shall not be entitled to any payment or credit
nor shall there be any application of the same toward Annual Fixed Rent or
Additional Rent owed by Tenant under the Lease. In the event that the costs of
the Additional Work (together with a construction management fee in an amount
equal to four percent (4%) of the costs of the Additional Work) exceed the
Tenant Allowance, such excess costs are hereinafter referred to as “Tenant Plan
Excess Costs” and shall be paid by Tenant as Additional Rent in accordance with
subsection (D) below.

(D) To the extent, if any, that there are Tenant Plan Excess Costs, Tenant shall
pay such Tenant Plan Excess Costs to Landlord, as Additional Rent, within ten
(10) days after billing therefor from time to time during the performance of the
component of Additional Work at issue, in the proportion that the Tenant Plan
Excess Costs bears to the overall cost of the component of Additional Work at
issue.

(E) Provided that Tenant has made its paint and carpet selections in a timely
manner, Landlord agrees to commence Landlord’s Work within sixty (60) days after
the full execution of this Sixth Amendment by Landlord and Tenant.



6.   It is acknowledged and agreed that Landlord is currently holding a letter
of credit in the amount of $143,877.00 (the “Letter of Credit”) as security for
Tenant’s obligations pursuant to Section 8.20 of the Lease. Simultaneously with
the execution and delivery of this Sixth Amendment, Tenant shall deliver to
Landlord either (a) an amendment to the Letter of Credit increasing the amount
secured thereby to $250,000.00 and providing for automatic renewals through the
date which is ninety (90) days subsequent to the scheduled expiration of this
Lease (as the same may be extended), (b) cash in the amount of $106,123.00,
(c) a replacement letter of credit meeting the requirements of Section 8.20 of
the Lease in the amount of $250,000.00 or (d) cash in the amount of $250,000.00
(upon receipt of which such cash Landlord shall return the Letter of Credit to
Tenant). Landlord shall hold all amounts delivered hereunder in accordance with
said Section 8.20 throughout the Term of the Lease, including any and all
extensions.



7.   (A) Tenant warrants and represents that Tenant has not dealt with any
broker in connection with the consummation of this Sixth Amendment other than
Cushman & Wakefield, Inc. (the “Broker”) and in the event any claim is made
against Landlord relative to dealings by Tenant with brokers, including the
Broker, Tenant shall defend the claim against Landlord with counsel of Tenant’s
selection first approved by Landlord (which approval will not be unreasonably
withheld) and save harmless and indemnify Landlord on account of loss, cost or
damage which may arise by reason of such claim.

(B) Landlord warrants and represents that Landlord has not dealt with any broker
in connection with the consummation of this Sixth Amendment other than the
Broker and in the event any claim is made against Tenant relative to dealings by
Landlord with brokers, other than the Broker, Landlord shall defend the claim
against Tenant with counsel of Landlord’s selection and save harmless and
indemnify Tenant on account of loss, cost or damage which may arise by reason of
such claim.



8.   Except as otherwise expressly provided herein, all capitalized terms used
herein without definition shall have the same meanings as are set forth in the
Original Lease.



9.   Except as herein amended the Lease shall remain unchanged and in full force
and effect. From and after the effective date of this Sixth Amendment, all
references to the “Lease” shall be deemed to be references to the Original Lease
as amended by the First Amendment, the Second Amendment, the Third Amendment,
the Fourth Amendment, the Fifth Amendment and as herein amended.

Page Ends Here

1

EXECUTED as a sealed instrument as of the date and year first above written.

      WITNESS:  
LANDLORD:
   
/s/ David C. Provost
   


                                            
                                                   
   
 
   
DAVID C. PROVOST, FOR THE
TRUSTEES OF TRACER LANE
TRUST II PURSUANT TO WRITTEN
DELEGATION BUT NOT INDIVIDUALLY
WITNESS:  
TENANT:
   
 
UNICA CORPORATION  


   


   


By:  
By:/s/ Yuchun Lee
   
 
Name:  
Name: Yuchun Lee
   
 
Title:                    
Title:CHIEF EXECUTIVE OFFICER
   
 
   
HEREUNTO DULY AUTHORIZED
   
 
   
By:/s/ Jason Joseph
   
 
   
Name: Jason Joseph
   
 
   
Title: SECRETARY
   
 
   
HEREUNTO DULY AUTHORIZED
   
 
   
(CORPORATE SEAL)

EXHIBIT A

BROKER DETERMINATION OF PREVAILING MARKET RENT

Where in the Sixth Amendment to Lease to which this Exhibit is attached
provision is made for a Broker Determination of Prevailing Market Rent, the
following procedures and requirements shall apply:



1.   Tenant’s Request. Tenant shall send a notice to Landlord in accordance with
Section 2 of the Sixth Amendment, which notice to be effective must (i) make
explicit reference to the Lease and to Section 2 of the Sixth Amendment,
(ii) include the name of a broker selected by Tenant to act for Tenant, which
broker shall be affiliated with a major Boston commercial real estate brokerage
firm selected by Tenant and which broker shall have at least ten (10) years
experience dealing in properties of a nature and type generally similar to the
Building located in the Boston West Suburban Market, and (iii) explicitly state
that Landlord is required to notify Tenant within thirty (30) days of an
additional broker selected by Landlord.



2.   Landlord’s Response. Within thirty (30) days after Landlord’s receipt of
Tenant’s notice as provided in Paragraph 1 above and stating the name of the
broker selected by Tenant, Landlord shall give written notice to Tenant of
Landlord’s selection of a broker having at least the affiliation and experience
referred to above.



3.   Selection of Third Broker. Within ten (10) days thereafter the two
(2) brokers so selected shall select a third such broker also having at least
the affiliation and experience referred to above.



4.   Rental Value Determination. Within thirty (30) days after the selection of
the third broker, the three (3) brokers so selected, by majority opinion, shall
make a determination of the annual fair market rental value of the Premises for
the Fourth Extended Term. Such annual fair market rental value determination
(x) may include provision for annual increases in rent during said Fourth
Extended Term if so determined, (y) shall take into account the as-is condition
of the Premises and (z) shall take account of, and be expressed in relation to,
the payment in respect of taxes and operating costs and provisions for paying
for so-called tenant electricity as contained in the Lease. The brokers shall
advise Landlord and Tenant in writing by the expiration of said thirty (30) day
period of the annual fair market rental value which as so determined shall be
referred to as the “Prevailing Market Rent”.



5.   Resolution of Broker Deadlock. If the Brokers are unable to agree at least
by majority on a determination of annual fair market rental value, then the
brokers shall send a notice to Landlord and Tenant by the end of the thirty
(30) day period for making said determination setting forth their individual
determinations of annual fair market rental value, and the highest such
determination and the lowest such determination shall be disregarded and the
remaining determination shall be deemed to be the determination of annual fair
market rental value and shall be referred to as the Prevailing Market Rent.



6.   Costs. Each party shall pay the costs and expenses of the broker selected
by it and each shall pay one half (1/2) of the costs and expenses of the third
broker.



7.   Failure to Select Broker or Failure of Broker to Serve. If Tenant shall
have requested a Broker Determination and Landlord shall not have designated a
broker within the time period provided therefor above and such failure shall
continue for more than ten (10) days after notice thereof, then Tenant’s broker
shall alone make the determination of the Prevailing Market Rent in writing to
Landlord and Tenant within thirty (30) days after the expiration of Landlord’s
right to designate a broker hereunder. If Tenant and Landlord have both
designated brokers but the two brokers so designated do not, within a period of
fifteen (15) days after the appointment of the second broker, agree upon and
designate the third broker willing so to act, the Tenant, the Landlord or either
broker previously designated may request the Boston Bar Association (or such
organization as may succeed to the Boston Bar Association) to designate the
third broker willing so to act and a broker so appointed shall, for all
purposes, have the same standing and powers as though he had been seasonably
appointed by the brokers first appointed. In case of the inability or refusal to
serve of any person designated as a broker, or in case any broker for any reason
ceases to be such, a broker to fill such vacancy shall be appointed by the
Tenant, the Landlord, the brokers first appointed or the said Boston Bar
Association, as the case may be, whichever made the original appointment, or if
the person who made the original appointment fails to fill such vacancy, upon
application of any broker who continues to act or by the Landlord or Tenant such
vacancy may be filled by the said Boston Bar Association, and any broker so
appointed to fill such vacancy shall have the same standing and powers as though
originally appointed.

2





EXHIBIT B

TURNKEY SCOPE

Boston Properties Tenant Work Letter 170 Tracer Lane

DELINEATION OF TENANT IMPROVEMENT TURN-KEY SCOPE

                          Not Included in Element  
Description                       Turn-Key Scope   Turn-Key Demolition
   
No Scope


  N/A

 

Finish Carpentry
   
No Scope


  N/A

 

Doors & Frames
   
No Scope


  N/A

 

Hardware
   
No Scope


  N/A

 

Drywall
   
No Scope


  N/A

 

Acoustic Ceilings
   
No Scope


  N/A

 

Flooring
 
 
   
Replace all existing Carpet (Building
Standard, 24oz solution dyed nylon,
commercial grade) $25PSY


  X



 



 
  
   
VCT – Vinyl Composition Tile (Storage
Rooms and (2) Kitchenettes)


  X


 


 
   
Vinyl Base


  X

 

 
 
   
Other Flooring and Base (SDT, wood,
tile, stone, raised, etc.


 

       X


Wall Finishes
   
Paint walls throughout Premises


  X

 

 
   
Paint Frames throughout Premises


  X

 

 
   
Wall Coverings, Specialty Paints, etc.


 
      X

Equipment/Specialties
 
 
   
Furnish and install automatic paper
towel dispensers and soap dispensers
in all restrooms


  X



 



Fire Protection  
No Scope
  N/A  


3

Boston Properties Tenant Work Letter 170 Tracer Lane

DELINEATION OF TENANT IMPROVEMENT TURN-KEY SCOPE

                          Not Included in Element  
Description                       Turn-Key Scope   Turn-Key Plumbing
 
 
   
Install automatic valves on all
restroom toilets, urinals, and
faucets


  X



   



HVAC
 
 
 
   
Furnish and install new DDC HVAC
controls for Base Building Air
Handling Units, Hot Water System,
VAV Boxes and Fan Coil Units


  X




   




Doors & Frames
 
   
Furnish and Install (17) Card Readers


  X

   
 

 
 
   
Furnish and Install (4) Security
Cameras


  X

   
 

 
 
   
Furnish and Install (10) Floor
Outlets/Cores


  X

   
 

 
 
   
Furnish and Install (1) 100KW
natural gas Generator with Transfer
Switch
  X

   
 

 
 
 
   
Electrical Distribution feeds from
Interior to Generator per attached
Unica equipment list dated 9/17/09


  X


   
 


 
 
   
Furnish and Install (1) 50KVA UPS
with 15 minute battery time


  X

   
 

 
 
 
   
Furnish and Install (1247) F17T8 HEL
VM Light Fixtures throughout
Premises with occupancy sensors


  X


   
 


Tel/Data
 
   
(1) Tel/Data drop for each Floor
Outlet (10 total)


  X


   


Design Services 
   
Architectural Design


 
   X 

 
   
Engineering Design


 
   X 

 
   
Sprinkler Design


 
   X 

 
 
   
Furniture Design and Selection
Services


 

   X 


 
   
Signage Design


 
   X 

 
   
Additional Design Services


 
   X 



4